DIETRICH, Circuit Judge.
In November, 1924, the appellee, Mateo Zaja, who, it is not questioned, was than a seaman, signed on the Italian steamship Livenza at Hamburg, Germany. The vessel arrived at San Pedro, Cal., on or about January 21, 1925, whereupon appellee deserted therefrom and entered the United States, where since that time he has continuously resided. On October 19,1928, he was taken into custody under a warrant for his deportation, and, after a hearing in due course, a deportation order was made. By the court below a writ of habeas corpus was granted discharging him from the custody of the immigration officials, and the Director of Immigration appeals.
In the facts material to the application of the statute of limitations the ease does not differ from Nagle v. Hansen, decided by this court in February, 1927, 17 F.(2d) 557. Upon a re-examination of the Acts of 1917 and 1924, therein referred to, we adhere to the conclusion there reached. Appellant cites with apparent confidence United States ex rel. Rios v. Day (C. C. A.) 24 F.(2d) 654, but in that ease the statute of limitations was not involved, and it is not clear that in any respect it is to be deemed out of harmony with Nagle v. Hansen.
Accordingly, the judgment is affirmed.